 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3)of the Act.WILLIAM S. FRAZIEREmployer.Dated---------------------By------------------------------(Representative)4 (Title)This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.DIRECTLABORATORIES,INC.andUNITED GAS,COKE,ANDCHEMICALWORKERS OFAMERICA, CIO, PETITIONER.CaseNo. 3-RC-541.May 10, 1951Decision and OrderPursuant to a .stipulation for certification upon consent election, anelection by secret ballot among the Employer's production and main-tenance employees was conducted on October 3, 1950, under the di-rection and supervision of the Regional Director for the Third Region.Upon completion of the election, a tally of ballots was issued andduly served upon the parties.The tally reveals that of approximately24 eligible voters, 23 cast valid ballots, of which 10 were for and 13against the Petitioner; 1 ballot was void.The Petitioner filed timely objections to conduct affecting the re-sults of the election.Thereafter, on December 15, 1950, followingan investigation, the Regional Director issued and duly served uponthe parties his report on objections, wherein he recommended that ahearing be held on the objections.The Employer filed timely excep-tions to the Regional Director's report.On February 28, 1951, the Board, having duly considered thematter, issued an Order directing a hearing on the issues raised bythe objections and exceptions.Upon notice duly served, a hearingwas held on March 16, 1951, before John H. Garver, hearing officer.On March 26, 1951, the hearing officer issued and duly served uponthe parties his report on objections, in which he found that the Em-ployer had engaged in conduct improperly affecting the results ofthe election, and recommended that the election be set aside and a newelection directed.He based his recommendation on a finding thatimmediately before the election the Employer promised a wage in-crease to each of the employees in the voting group, and that no justifi-94 NLRB No. 75. DIRECT LABORATORIES, INC.381cation had been established for such conduct.'The Employer filedtimely exceptions, and a supporting brief, to the hearing officer'sreport.The rulings made by the hearing officer at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire recordin this case, the Board makes the following :Findings of FactImmediately before the election, in some cases on the day beforeand in others on the day of the election but before the balloting, theEmployer distributed to each of the employees involved in this pro-ceeding a! letter reading, in part, as follows :You have been told by the CIO that there would be no increasegranted if the CIO lost the election . . .this is absolutely falseas the Company intends to grant an increase to the productionand maintenance employees regardless of the outcome of theelection.[Emphasis by the Employer.] 2There is evidence in the record that management had previouslyconsidered the advisability of increasing wages generally.However,this letter constituted the first announcement to the employees of anyover-all raises.Moreover, the Employer's practice had not been togrant over-all increases, but rather to grant raises, to individuals insmall groups based on merit and promotion.On the entire record, we find that the announcement did not con-form with any established company practice, and that it was timedsolely in connection with the pending election.As the Board hasrepeatedly held, such a promise of wage increases improperly in-fluences the results of an election and prevents an untrammeled ex-pression of choice by the employees.3The Employer defends its conduct on the grounds that the letterwas a privileged expression of opinion, and that it was justified tocombat the Petitioner's "false propaganda." In support of this lastcontention, it asserts that the Petitioner had told the employees thatno raises could be won except through the Petitioner.We reject eachof these defenses.That an announcement of a wage increase is a clear promise ofbenefit and therefore not protected by Section 8 (c) of the Act is toowell established to require further comment here 4As to the claimThe Petitioner also charged that the Employer told the employees that they wouldreceivemore benefits without a union,and threatened reprisals if they voted for thePetitioner.2After the election,which the Petitioner lost,a general wage increase was put intoeffect for all production and maintenance employees3 Lake Superior District Power Company,88 NLRB 1496,Gaylord Products, Inc, 74NLRB 496.1Minnesota Mining & Manufacturing Co ,81 NLRB 557. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDof false union propaganda, the record contains no evidence support-ing the assertion.Indeed, Arthur Herzog, the Employer's vice presi-dent, testified that this defense rests on a leaflet (received in evidence)distributed by the Petitioner during its organizational campaign. Theleaflet mentioned certain raises granted by the Employer to its officeand clerical employees, excluded from the voting group, and the in-creases which the Petitioner intended to demand for the productionand maintenance employees if it won the election. It added that wageincreases not covered by collective bargaining contracts could be with-drawn by an employer.The leaflet does not otherwise speak of wageincreases.Accordingly, we find, as did the hearing officer, that the Employer'sconduct in promising wage increases on the eve of the election im-properly affected the results of the election.'We therefore adopt thehearing officer's recommendation, and shall set aside the election.Wewill direct a new election at such time as the Regional Director ad-vises the Board that the circumstances permit a free choice amongthe employees herein concerned.OrderIT IS HEREBY ORDEREDthat the election held on October 3, 1950,among the employees of Direct Laboratories, Inc., Buffalo, New York,be, and it herebyis, set aside.0In view of this finding,we deem it unnecessary to passupon the other allegation madeby the Petitioner in support of its objections.WALTER J.AND JOSEPH VAUGHN, D/B/A VAUGHN BROTHERS; SAM J.MILLER; J. G. CAGLE; R. L. GRANGER; O. M. GRANGER; AND N. H.CAGLEandINTERNATIONAL UNION OF OPERATING ENGINEERS, AFL,PETITIONER.Cases Nos. 15-RC-J21, 422, 424, 425, 445, and 465.May 10, 1951Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Charles A.Kyle, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].94 NLRB No. 64.